DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information Disclosure Statement filed on 06/29/2020 had a duplicate piece of prior art since Cite No.3 and Cite No.18 were identical U.S patents numbers. The patent was considered in the first occurrence, and was struck through on the second occurrence since it was a duplicate. 

Claim Objections
Claims 1-2, 9, 19-20, 23, and 26-27 objected to because of the following informalities:  
Claim 1, line 18, says “of the of the” and should say “of the”
Claim 2, line 7, says “disc ramps” and should say “ramp discs”
Claim 9, line 5, has a period at the end after “or.” and should be removed 
Claim 9, line 7, says “a left front leg member” and should say “the left front leg member”
Claim 9, lines 7-8, says “a right front leg member” and should say “the right front leg member”
Claim 19, line 14, says “of the of the” and should say “of the”
Claim 20, line 5, says “disc ramps” and should say “ramp discs”
Claim 23, line 5, the handle being moved from a second position” should say “the handle being moved from the second position”
Claim 26, line 4, says “a second configuration” should say “the second configuration”
Claim 26, line 5, says “a first position” should say “the first position”
Claim 27, line 1, says “the left vertical hub” and should say “a left vertical hub”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 11, 14, 19, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said components" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which components of the folding mechanisms it is referring to, since it could be only referring to a specific set of them. For examination purposes the examiner if interpreting “said components” as “all the components”. 
Claim 11 recites the limitation "the at least one flexible support member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends upon claim 9 which does not provide support for the “flexible” part of the limitation. For examination purposes the examiner is interpreting “the at least one flexible support member” as “the at least on support member”.
Claim 14 recites the limitation "the bag rest plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends upon claim 12 which does not have “a bag rest”, but instead claim 13 does. For examination purposes the examiner is interpreting claim 14 as being dependent upon claim 13. 
Claim 19 recites the limitation "said components" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which components of the folding mechanisms it is referring to, since it could be only referring to a specific set of them. For examination purposes the examiner if interpreting “said components” as “all the components”.
Claim 23 recites the limitation "causing the gears and the hubs to simultaneously move to a second position within the hinged folding mechanism" in lines 5-6.  “A second position” was defined in claim 22 when the handle was move to “a second position”, and in claim 23 the handle is being move from “the second position to a first position” which causes the gears and hubs to move, so “a second position” in line 6 of claim 23 should be “a first position” since the gears and hubs are being moved. For examination purposes the examiner is interpreting “causing the gears and the hubs to simultaneously move to a second position within the hinged folding mechanism” as “causing the gears and the hubs to simultaneously move to a first position within the hinged folding mechanism”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140125038 A1) in view of Meng (DE 202018104948 U1).

Regarding claim 1, Lin teaches a foldable rollable golf bag trolley (Golf bag cart as seen in figure 1 is rollable and foldable) comprising:
a push handle assembly (push-pull handle 35, fig.1):
a front leg assembly having a front wheel (cart frame 31 and front wheel 32, fig.1):
a left rear leg assembly and left wheel (rear wheel leg 41 and rear wheel 43, fig.2);
a right rear leg assembly and right wheel (rear wheel leg 41 and rear wheel 43 on the other side, fig.2);
a folding mechanism (the folding mechanism on the golf cart as seen in figs.1-9) comprising:
a left rear leg hub (top part of tubular body 411 with the hole, fig.5) coupled to the left rear leg assembly;
a left rear leg ramp disc (cover body 336, fig.6);
a right rear leg hub (top part of the other tubular body 411 with the hole, fig.5) coupled to the right rear leg assembly;
a right rear leg ramp disc (the other cover body 336, fig.6);
a left front leg hub and a right front leg hub (seat bodies 335, fig.2) coupled to the front leg assembly;
a central hub having a handle (Pivot portion 351 is the central hub as seen in the attached figure below with handle 353, fig.2); and
a main pivot shaft (pivot shaft 337, fig.6) coupling the left rear leg hub and the right rear leg hub via the left leg ramp disc, the right leg ramp disc, the left handle hub, the right handle hub, the left front leg hub and the right front leg hub (pivot shaft 337 extends through all of the hubs and ramp discs above, fig.6);
wherein said components of the folding mechanism are aligned about a central axis in a first position of the of the folding mechanism (the central axis is the axis of pivot shaft 337 and all of the hubs and discs are aligned in the full extended position as seen in figure 1, fig.6).
Lin fails to teach a left handle hub and a right handle hub coupled to the push handle assembly, and a central lock/unlock hub having a handle. However, Meng teaches a left handle hub and a right handle hub (handle joint member 4-6 on either side of the carriage frame 1 connected to the left and right vertical members of the handle, fig.5) coupled to the push handle assembly, and a central lock/unlock hub having a handle (rotary member 3-4 with lifting handle 3-10 has locking pins 3-6, fig.2).
Lin and Meng are both considered to be analogous to the claimed invention because they are in the same field of folding mechanisms for carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin with the teachings of Meng and have the handle on the central hub lock/unlock the limit protrusions (338) of Lin, as well as have two hubs to connect to a handle. Having the grip portion (353) on the central hub (351) of Lin lock/unlock the limit protrusions (338) as taught by Meng allows the golf cart of Lin to be more easily folded and extended by a user. Having the handle assembly of Meng substitute for that in Lin, allows the user to adjust the height of the handle via the hubs as well as provide a longer surface for which the user can engage to either push or pull the golf cart.

Regarding claim 19, Lin teaches a hinged folding mechanism (the folding mechanism on the golf cart as seen in figs.1-9) comprising: a left rear hub (hole in tubular body 411, fig.5); a left ramp disc (cover body 336, fig.6); a right rear hub (hole in the other tubular body 411, fig.5); a right ramp disc (the other cover body 336, fig.6); two universal joint subassemblies (universal joint bearing 414 on both sides of the golf cart, figs.5-6); a left front hub (seat body 335, fig.2) arid a right front hub (other seat body 335, fig.2); and a central hub having a handle (Pivot portion 351 is the central hub as seen in the attached figure below with handle 353, fig.2); and a main pivot shaft (pivot shaft 337, fig.6) coupling the left rear hub and the right rear hub via the left ramp disc, the right ramp disc, the left vertical hub, the right vertical hub, the left front hub and the right front hub (pivot shaft 337 extends through all of the hubs and ramp discs above, fig.6); wherein said components of the folding mechanism are aligned about a central axis in a first position (the central axis is the axis of pivot shaft 337 and all of the hubs and discs are aligned in the full extended position as seen in figure 1, fig.6) of the of the folding mechanism.
Lin fails to teach a left vertical hub and a right vertical hub. However, Meng teaches a central lock/unlock hub having a handle (rotary member 3-4 with lifting handle 3-10 has locking pins 3-6, fig.2), a left vertical hub and a right vertical hub (the left vertical hub and the right vertical hub are the handle joint member 4-6 on either side of the carriage frame 1 connected to the left and right vertical members of the handle, fig.5). 
Lin and Meng are both considered to be analogous to the claimed invention because they are in the same field of folding mechanisms for carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin with the teachings of Meng and have the handle on the central hub lock/unlock the limit protrusions (338) of Lin, as well as have two vertical hubs to connect to a handle. Having the grip portion (353) on the central hub (351) of Lin lock/unlock the limit protrusions (338) as taught by Meng allows the golf cart of Lin to be more easily folded and extended by a user. Having the handle assembly of Meng substitute for that in Lin, allows the user to adjust the height of the handle via the vertical hubs as well as provide a longer surface for which the user can engage to either push or pull the golf cart. 
	

    PNG
    media_image1.png
    538
    485
    media_image1.png
    Greyscale

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140125038 A1) in view of Meng (DE 202018104948 U1), in further view of Cheng (US 20190283790 A1).

Regarding claim 9, Lin in combination with Meng teaches the foldable rollable golf bag trolley of claim 1, but fail at least one support member. However, cheng teaches at least one support member (front horizontal bar 114, rear horizontal bar 116, and support 150, figs.1A-1D): - between the left and right rear leg assemblies only; - between the left rear leg assembly and a left front leg member and between the right rear leg assembly and a right front leg member only; or, between each of the left and right rear leg assemblies; the left rear leg assembly and a left front leg member; and between the right rear leg assembly and a right front leg member (the rear horizontal member 116 extends between the rear leg assemblies, the front horizontal member 114 and the support 150 combine to extend between the left rear leg assembly to left front leg and right rear leg assembly to right front leg, fig.1D).
Lin and Cheng are both considered to be analogous to the claimed invention because they are in the same field of foldable carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin with the teachings of Cheng and add support members. Doing so would improve the strength of the overall cart allowing the cart to hold more weight, as well as provide a spot to hold a removable basket. 
	

Regarding claim 10, Lin in combination with Meng and Cheng, Cheng teaches wherein the at least one support member is: rigid; fixedly detachable: hinged; or flexible (support 150 is hinged, figs.2A-2B).

Regarding claim 11, Lin in combination with Meng and Cheng, Cheng teaches further comprising a removably detachable storage compartment (basket assembly 120, fig.1B) supported by the at least one flexible support member (support 150 is below basket assembly 120 supporting it, fig.1B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140125038 A1) in view of Meng (DE 202018104948 U1), in further view of Jacobs (US 20030184053 A1).

Regarding claim 12, Lin in combination with Meng teaches the foldable rollable golf bag trolley of claim 1, but fail to teach further comprising a removably detachable accessory console configured for placement on or about the push handle assembly.
	However, Jacobs teaches a removably detachable accessory console (Pockets 40 and 46 may be attached to the upper extensions 36 meaning they can be detached as well, fig.1 and 9, paragraph [0026]) configured for placement on or about the push handle assembly (Pockets 40 and 46 are attached to the upper extensions 36, fig.1, paragraph [0026]).
Meng and Jacobs are both considered to be analogous to the claimed invention because they are in the same field of foldable carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meng with the teachings of Jacobs and have storage on the handle assembly. Doing so would allow the golfer quick access to frequently used gold equipment such as tees, balls, golf ball markers, pitch repairs tool, and drinks (Jacobs, paragraph [0026]). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140125038 A1) in view of Meng (DE 202018104948 U1), in further view of Reimers (US 20130234418 A1).

Regarding claim 13, Lin in combination with Meng teaches the foldable rollable golf bag trolley of claim 1, but fail to teach further comprising a bag rest plate affixed to front leg assembly.
	However, Reimers teaches a bag rest plate (bottom bag cradle 40, fig.1) affixed to front leg assembly (bottom bag cradle 40 is on front leg/ base strut 34 as seen in figure 1).
Lin and Reimers are both considered to be analogous to the claimed invention because they are in the same field of golf bag cart. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin with the teachings of Reimers and have a bottom bag cradle. Adding the bottom bag cradle of Reimers to the gold bag cart of Lin would add addition support to hold the golf bag still while the cart is moving.
	
Regarding claim 14, Lin in combination with Meng and Reimers, Reimers teaches further comprising a foldable hinge (cross pin 36 allows bottom bag cradle 40 to pivot, figs.1 and 4, paragraph [0037]).

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140125038 A1) in view of Meng (DE 202018104948 U1), in further view of Tran (US 10471314 B1).

Regarding claim 15, Lin in combination with Meng teaches the foldable rollable golf bag trolley of claim 1, but fail to teach further comprising a rear wheel foot brake.
	However, Tran teaches a rear wheel foot brake (brake assemblies 120, fig.12, column 5, lines 24-44).
Lin and Tran are both considered to be analogous to the claimed invention because they are in the same field of gold bag carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin with the teachings of Tran and have a brake assembly. Doing so would allow the golfer to lock the golf bag cart in place while on an incline, or while the golfer is hitting. 
	
Regarding claim 16, Lin in combination with Meng and Tran, Tran teaches further comprising a locking pin (stop pins 4f, fig.12, column 5, lines 24-44) configured to engage or disengage a locking plate (brake disk 4j, fi.12, column 12, lines 1-12) when a brake pedal (brake pedal 4d, fig.12, column 12, lines 1-12) is engaged or disengaged.

Regarding claim 18, Lin in combination with Meng and Tran, Tran teaches wherein the locking pin is engaged when the brake pedal is depressed a first time (stop pin 4f engages brake disk 4j when a downward force is applied to the brake pedal 4d, column 12, lines 1-12), and wherein the locking pin is disengaged when the brake pedal is depressed a second time (when the brake pedal 4d is pressed again with a downward force the stop pin 4f disengages the brake disk 4j, column 12, lines 1-12).

Claims 15-16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20140125038 A1) in view of Meng (DE 202018104948 U1), in further view of Hartenstine (US 20150158334 A1).

Regarding claim 15, Lin in combination with Meng teaches the foldable rollable golf bag trolley of claim 1, but fail to teach further comprising a rear wheel foot brake.
	However, Hartenstine teaches a rear wheel foot brake (brake assembly includes wheel mount 110, brake member 142, spring 150, and actuator member 144, fig.4).
Lin and Hartenstine are both considered to be analogous to the claimed invention because they are in the same field of carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin with the teachings of Hartenstine and have a brake assembly. Doing so would allow the golfer to lock the golf bag cart in place while on an incline, or while the golfer is hitting.

Regarding claim 16, Lin in combination with Meng and Hartenstine, Hartenstine teaches further comprising a locking pin (elongate portion 142a, fig.5) configured to engage or disengage a locking plate (wheel mount 110 with openings 112 acts as the locking plate which the elongate portion142a engages, figs.4-5) when a brake pedal (actuator member 144, fig.4) is engaged or disengaged.

Regarding claim 17, Lin in combination with Meng and Hartenstine, Hartenstine teaches wherein the locking pin is engaged when the brake pedal is engaged in a first direction (elongated portion 142a is engaged when the brake pedal is pressed on the angled surface 154A which pivots the actuator member 144 upward, figs.4-5), and wherein the locking pin is disengaged when the brake pedal is disengaged in a second direction (the elongated portion is disengaged when the angled surface 154b is pressed on pivoting the actuator member downward, figs.4-5).

Allowable Subject Matter
Claims 2-8, 20-22, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 2 depends upon claim 1 which is rejected, but claim 2 has the limitation of “two universal joint sub-assemblies”, “a plurality of locking gears”, and “a plurality of springs”. Two universal joint sub-assemblies can be seen in Lin (US 20140125038 A1) with the universal joint bearings (414) which create the folding mechanism. A plurality of locking gears and a plurality of spring can be seen in Schlagman (US 20210347400 A1), Reimers (US 20130234418 A1), and Liao (US 20110241315 A1). The combination of both the two universal joint sub-assemblies with locking gears and a plurality of springs has not been done before in the art, and would not be obvious to combine without hindsight. For this reason, claim 2 has allowable subject matter. 
Claims 3-8 depends upon claim 2, which depends upon claim 1 which is rejected. Claim 3-8 include all the limitations of claim 2 making them have the same allowable subject matter discussed above. 
Claim 20 has the same allowable subject matter as discussed above in claim 2.
Claims 21-22 and 24 all depend upon claim 20 making them all have the same allowable subject matter. 
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 23 depends upon claim 20 which has allowable subject matter, making claim 23 have that same allowable subject matter. 
Claims 25-27 allowed.
Claim 25 has the limitation of “a locking shaft” and “the locking shaft is configured to maintain a fixed position of the first leg hub, the second leg hub, the first handle hub, the second handle hub, the third leg hub, and the fourth leg hub relative to each other about the main pivot shalt”. Lin (US-20140125038-A1) is the closest piece of prior art and teaches all the other limitations as seen and teaches a limit protrusion (338) which acts as a locking shaft to lock the rear legs (41) from rotating. The limit protrusion is not capable of maintaining a fixed position of “the first handle hub, the second handle hub, the third leg hub, and the fourth leg hub relative to each other about the main pivot shalt”, since it does not engage or extend through these parts. Having the limit protrusion (338) to extend or engage all these parts would not have been obvious to modify without hindsight. For the reasons previously stated clai 25 has allowable subject matter. 
	Claims 26 and 27 depend upon claim 25 making them have the same allowable subject matter. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US-8944443-B2) teaches a foldable golf bag cart with universal joint assemblies. Li (US-20140064829-A1) teaches a joint device having a central hub with hand for unlocking the folding mechanism. Reimers (US-20130234420-A1) teaches a collapsible combination golf cart and bag having storage on handle assembly. Den Boer (US-20080088116-A1) teaches a buggy with gears, springs, and hub to form a folding assembly.Julien (US-6273451-B1) teaches stroller and components thereof including a removable tray on the handle assembly. Nuegebauer (US-20190111989-A1) teaches a reconfigurable cart with folding mechanism and bottom plate being adjustable. Liao (US-8104777-B2) teaches a golf cart collapsible device with supports between the legs. Liao (US-20110241315-A1) teaches a golf bag cart foldable device with gears and springs. Kretschmer (US-20090121455-A1) teaches a jogger with gears, springs, and hubs to form a folding mechanism. Wang (US-5106117-A) teaches folding golf bag cart with hinged folding bag plate. Kravchenko (US-20200339173-A1) teaches a stroller with storage assembly between the legs of the cart. Carey (US-10328964-B1) teaches a double stroller with lower basket assembly between the legs of the cart having support members. Schlagman (US-20210347400-A1) teaches a push chair with gear folding mechanism with ramp discs. Daley (US-20100045209-A1) teaches lighting system for a stroller having universal joint to fold legs. Lan (US-20030057681-A1) teaches a stroller with spring-biased brake pins. Chang (WO-2005021108-A1) teaches a cart structure for carrying a golf bag with support members between the legs. Xu (CN-107757688-A) teaches a baby carriage with folding mechanism having hubs connected to the legs and arms of handle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618